DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II, claims 14-20 in the reply filed on 7/18/2022 is acknowledged.
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/18/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/11/2021; 12/21/2020 and 04/23/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Walter et al. (2010/0300782).
Walter et al. in figure 1, disclose an in-wheel motor comprising a rim (14) of which an outer wheel is surrounded by a tire (16), wherein a shaft (4) passes through and is rotatably connected to a center of the rim. Walter et al. also disclose 15a motor (22) assembly including a stator (8), which is connected to the shaft inside the rim, and a rotor (10), which surrounds the stator and is rotatable about the stator. Walter et al. also disclose a cover (44) coupled to the rim to seal an interior of the rim, tire separation prevention steps formed on the rim and the cover to prevent a separation of the tire from the rim. Walter et al. also disclose 20a bolt coupling portion (98) to couple the cover and the rim together. The tire separation prevention steps include a first tire separation prevention step, which is integrally formed with the rim and protrudes from one side of the rim and a second tire separation prevention step integrally formed with the 29cover that couples to an other side of the rim, and at least a portion of the bolt coupling portion is formed at the second tire separation prevention step.

    PNG
    media_image1.png
    843
    642
    media_image1.png
    Greyscale

  
 	Regarding claim 15, Walter et al. in figure 1, disclose the cover including 5a cover body (44) having a circular shape corresponding to the other side of the rim; and an edge protrusion which protrudes from an edge of the cover body towards the rim and is pressed against and coupled to a rim step of the rim.  
 	10 Regarding claim 16, Walter et al. in figure 1, disclose the second tire separation prevention step, which is formed at a protruding front of the edge protrusion.  
 	Regarding claim 17, Walter et al. in figure 1, disclose the bolt coupling portion including 15a first bolt coupling portion formed inside the edge protrusion and a second bolt coupling portion formed to face a front of the first bolt coupling portion and formed inside the other side of the rim to be parallel to the first bolt coupling portion (nut and bolt).  
 	20 Regarding claim 18, Walter et al. in figure 1, disclose the first bolt coupling portion and the second bolt coupling portion, which are coupled using a coupling bolt; and  30the coupling bolt includes a bolt head, a first bolt body protruding from a center of the bolt head, and a second bolt body extending and protruding from the first bolt body.  
 	5 Regarding claim 19, Walter et al. in figure 1, disclose a front end portion of the edge protrusion, which is pressed against a wall surface of the rim step, an inner circumferential portion of the edge protrusion is pressed against an outer circumferential portion of the rim step; and 10at least one O-ring is disposed between the inner circumferential portion of the edge protrusion and the outer circumferential portion of the rim step.  
 	Regarding claim 20, Walter et al. in figure 1, disclose a bent groove, which is formed at an edge of the front end portion of the edge 15protrusion; and an outer protrusion having a shape corresponding to the bent groove to be pressed against the bent groove is formed at an edge of the wall surface of the rim step.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618